

EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
January 13, 2016, by and between First Potomac Realty Investment Limited
Partnership, a Delaware limited partnership (the “Company”), First Potomac
Realty Trust, a Maryland real estate investment trust (the “Trust”), and
Samantha Gallagher (the “Executive”) and shall be effective as of such date.
WHEREAS, the Trust is the Company’s general partner;
WHEREAS, the Executive has been employed by the Company and been an officer of
the Trust since October 16, 2014 pursuant to an employment agreement between the
Trust and Executive, dated as of September 22, 2014 (the “Prior Agreement”);
WHEREAS, the Trust, the Company and the Executive desire to continue that
relationship on the revised terms set forth in this Agreement, which shall
supersede and replace the Prior Agreement and any amendments thereto;
WHEREAS, on the date of this Agreement, the Company and the Executive are
entering into that Restricted Share Agreement in the form attached as Exhibit A;
WHEREAS, the Executive shall not be entitled to any future payment contemplated
under the Prior Agreement; and
WHEREAS, the Board of Trustees of the Trust (the “Board”) has approved and
authorized the entry into this Agreement with the Executive.
NOW, THEREFORE, it is AGREED as follows:
1.Positions, Duties and Term. The Company hereby agrees to continue the
employment of the Executive pursuant to which Executive will serve the Trust as
its Executive Vice President, General Counsel and Secretary, and the Executive
hereby accepts such continuation of her employment, on the terms and conditions
set forth below.
1.1    Term. The Executive’s employment hereunder shall be for a term commencing
as of January 13, 2016 and ending as of the earlier of (i) January 13, 2019, or
such later date to which the term of this Agreement may be extended pursuant to
Section 1.1(a) or (ii) the Termination Date determined in accordance with
Section 11.11.
(a)    Extension of Term. Unless the Executive’s employment with the Company
terminates earlier in accordance with Subsections (c) or (d), or the parties
pursuant to Subsection (b) elect not to extend the term, the term of this
Agreement automatically shall be extended as of

1
 

--------------------------------------------------------------------------------



January 13, 2019, and each January 13th thereafter, such that on each such date
the term of employment under this Agreement shall be for a one-year period.
(b)    Election Not to Extend Term. The Executive or the Board, by written
notice delivered to the other, may at any time elect to terminate the automatic
extension provision of Subsection (a). Any such election may be made at any time
until the ninety (90) days prior to the date as of which the term would
otherwise be extended for an additional one year. The parties agree that the
expiration of this Agreement resulting from the Executive’s notice to the
Company in accordance with this Subsection (b) shall not be considered a
termination by the Executive for Good Reason or by the Company without Cause
under this Agreement; however, the expiration of this Agreement resulting from
the Company’s notice to the Executive in accordance with this Subsection (b)
shall be treated as a termination by the Company without Cause under this
Agreement.
(c)    Early Termination. The Company may terminate the Executive’s employment
with or without Cause or on account of Disability, with written notice subject
to the restrictions set forth in this paragraph and Sections 11.6 and 11.11, and
delivered to the Executive from the Board, and which states that termination
will occur thirty days following receipt of such notice if, only in the case of
proposed termination on account of Disability, Executive has not returned to
work, with or without reasonable accommodation by the thirtieth day; provided,
that, the Company shall have no right to terminate the Executive’s employment on
account of Disability if, in the opinion of a qualified physician reasonably
acceptable to the Company, it is reasonably likely that the Executive will be
able to resume the Executive’s duties, with or without reasonable accommodation,
within ninety (90) days of the date the Executive receives notice of such
termination on account of Disability. Any termination in accordance with this
Section 1.1(c) shall not be, nor shall it be deemed to be, a breach of this
Agreement.
(d)    Early Resignation. The Executive may resign from the Company for any
reason, including Good Reason. The Executive shall effect a Good Reason
termination by providing at least thirty (30) days’ written notice to the Board
of the applicable Good Reason criteria; provided that the Executive provided
written notice of the existence of the condition that is the basis for such Good
Reason within ninety (90) days of the first occurrence of such condition; and
further provided that if the basis for such Good Reason is correctible and the
Company corrects the basis for such Good Reason within thirty (30) days after
receipt of such notice of the occurrence of the condition, the Good Reason
defect shall be cured, and Executive shall not then have the right to terminate
her employment for Good Reason with respect to the occurrence addressed in the
written notice. If the Good Reason defect is not cured within such thirty (30)
day period, the Executive must terminate employment within thirty (30) days
following the expiration of the cure period in order for such termination to be
considered due to “Good Reason.”
(e)    Termination and Offices Held. At the time that the Executive ceases to be
an employee of the Company, the Executive agrees that she shall resign from any
offices she holds

2
 

--------------------------------------------------------------------------------



with the Company, the Trust and any affiliate, including the Board and any
boards of directors or boards of trustees other than the Board.
1.2    Duties. The Executive shall faithfully perform for the Company the duties
incident to the office of Executive Vice President, General Counsel and
Secretary and shall perform such other duties of an executive, managerial or
administrative nature as shall be specified and designated from time to time by
the Board and the Company’s Chief Executive Officer (including the performance
of services for, and serving on the board of directors of, any affiliate of the
Company without any additional compensation). The Executive shall report to the
Chief Executive Officer. The Executive shall devote substantially all of the
Executive’s business time and effort to the performance of the Executive’s
duties hereunder, provided that in no event shall this sentence prohibit the
Executive from performing personal and charitable activities and any other
activities approved by the Board, so long as such activities do not materially
interfere with the Executive’s duties for the Company. The Board may delegate
its authority to take any action under this Agreement, other than termination of
the Agreement or Executive’s employment, to the Compensation Committee of the
Board (the “Committee”).
2.    Compensation.
2.1    Salary. During the term of her employment under this Agreement, the
Company shall pay the Executive at an annual rate of $330,000 (the “Base
Salary”). The Base Salary shall be reviewed in the first quarter of 2016 and no
less frequently than annually thereafter and may be increased at the discretion
of the Board or the Committee, as applicable. Except as otherwise agreed in
writing by the Executive, the Base Salary shall not be reduced from the amount
previously in effect. Upon any such increase, the increased amount shall
thereafter be deemed to be the Base Salary for purposes of this Agreement. The
Base Salary shall be payable in such installments as shall be consistent with
the Company’s payroll procedures for senior executives generally.
2.2    Annual Cash Incentive. The Executive shall be eligible to receive an
annual cash bonus for each of the Company’s fiscal years during the term under
the Company’s short-term incentive plan (or applicable replacement plan) based
on performance objectives established by the Committee each such fiscal year
(the “Annual Cash Incentive”). The Executive’s target Annual Cash Incentive
amount for such fiscal years will be the percentage of Base Salary designated as
the target by the Committee, which amount shall be reviewed annually and shall
be no less than 80% of the Base Salary then in effect for each applicable year
(the “Full-Year Target”). Notwithstanding the preceding, the Executive’s Annual
Cash Incentive, if any, may be below (including zero), at, or above, the target
based upon the achievement of the performance objectives, and payment of any
such Annual Cash Incentive shall be in accordance with the terms of such
program. Except as otherwise provided in this Agreement, an Executive must be
employed on the date of payment of any Annual Cash Incentive to receive payment
and no Annual Cash Incentive will be payable

3
 

--------------------------------------------------------------------------------



following the Executive’s Termination Date. Any Annual Cash Incentive will be
paid on or before March 15 of the year following the year of performance.
2.3    Long-Term Incentive. The Executive shall be entitled to participate in
the Company’s long-term incentive plan (the “LTI”) with an annual target amount,
which shall be reviewed annually and shall be no less than $510,000, pursuant to
which Executive may be entitled to receive restricted shares granted under the
Company’s Equity Plan. Per the LTI, awards will be broken into two parts, each
of which will be made in the first quarter of the following year, provided that,
except as otherwise provided in this Agreement, Executive is employed on the
date such shares are granted: (i) 40% of the award will be fixed based on the
target amount of the award; and (ii) 60% will be determined based on performance
metrics. The Board may, in its sole discretion, discontinue the LTI and provide
Executive with incentive opportunities under a replacement program.
2.4    Benefits. During the term of her employment under this Agreement, the
Executive shall be permitted to participate in any group life, hospitalization
or disability insurance plans, health (including dental) programs, pension and
profit sharing plans and similar benefits that may be available to other senior
executives of the Company generally, on the same terms as may be applicable to
such other executives, in each case to the extent that the Executive is eligible
under the terms of such plans or programs. During the term of her employment
under this Agreement, the Company or the Trust, as applicable, shall maintain
customary liability insurance for trustees and officers and list the Executive
as a covered officer.
2.5    Vacation. During the term of her employment under this Agreement, the
Executive shall be entitled to vacation in accordance with the Company’s policy.
2.6    Expenses. The Company shall pay or reimburse the Executive for all
ordinary and reasonable out-of pocket expenses actually incurred (and, in the
case of reimbursement, paid) by the Executive during the term of the Executive’s
employment under this Agreement, provided that the Executive submits such
expenses in accordance with the policies applicable to senior executives of the
Company generally.
3.    Termination for Cause, Executive’s Election Not to Extend Term, or
Resignation by the Executive Other than for Good Reason. In the event of the
Executive’s resignation other than for Good Reason, her termination of
employment due to her election not to extend the term in accordance with
Section 1.1(b), or her termination by the Company for Cause, all obligations of
the Company under Sections 1 and 2 will immediately cease as of the Executive’s
Termination Date. In connection with this resignation or termination, within ten
(10) days of the Executive’s Termination Date, the Company will pay the
Executive the amount of the Executive’s Compensation Accrued at Termination, and
the Executive’s rights, if any, under any Company benefit plan or program shall
be governed by such plan or program, as may be modified by this Agreement.

4
 

--------------------------------------------------------------------------------



4.    Termination On Account of Death or Disability. In the event of the
Executive’s termination of employment with the Company on account of death or
Disability, all obligations of the Company under Sections 1 and 2 will
immediately cease as of the Executive’s Termination Date. In connection with
this termination, (a) within ten (10) days of the Executive’s Termination Date,
the Company will pay the Executive (or, in the case of the Executive’s death,
the Executive’s beneficiary or, if none has been designated in accordance with
Section 9.3, the Executive’s estate), (i) the amount of the Executive’s
Compensation Accrued at Termination and (ii) a single sum cash payment equal to
the Partial Year Bonus; (b) all Equity Awards held by the Executive shall become
fully vested at their target levels and, in the case of options, exercisable for
one (1) year from the Executive’s Termination Date or the original expiration of
the option, if earlier; (c) if this termination occurs after the end of a fiscal
year and prior to the date the Annual Cash Incentive for such prior fiscal year
was paid, the Company will pay the Executive (or, in the case of the Executive’s
death, the Executive’s beneficiary or, if none has been designated in accordance
with Section 9.3, the Executive’s estate) the Full-Year Target amount of the
Annual Cash Incentive for such prior fiscal year, paid at the same time as other
executives of the Company who are continuing in employment; (d) the Company will
pay the Executive (or, in the case of the Executive’s death, the Executive’s
beneficiary or, if none has been designated in accordance with Section 9.3, the
Executive’s estate) the benefits set forth in Section 5.2(d) and (e) pertaining
to fixed and performance-based LTI awards; (e) the Company will pay the
Executive (or, in the case of the Executive’s death, the Executive’s beneficiary
or, if none has been designated in accordance with Section 9.3, the Executive’s
estate), a lump sum death benefit or disability benefit, as applicable, of
$15,000; and (f) the Executive’s rights, if any, under any Company benefit plan
or program shall be governed by such plan or program, except as modified herein.
5.    Termination Without Cause or for Good Reason. If during the term of her
employment under this Agreement, the Executive is terminated by the Company
without Cause (which includes the Company’s election not to extend the term of
this Agreement in accordance with Section 1.1(b)) or resigns from the Company
for Good Reason, all obligations of the Company under Sections 1 and 2, except
as set forth herein, will immediately cease as of the Executive’s Termination
Date. In connection with this resignation or termination, the Executive is
entitled to and shall receive the benefits set forth in this Section 5 below,
subject to the requirements of Section 5.4.
5.1    Compensation Accrued at Termination. Within ten (10) days of the
Executive’s Termination Date, the Company will pay the Executive the amount of
the Executive’s Compensation Accrued at Termination, and the Executive’s rights,
if any, under any Company benefit plan or program shall be governed by such plan
or program unless modified herein.
5.2    Severance and Bonus.
(a)    A single sum severance cash payment equal to one (1) times (or, in the
event of a termination of employment under this Section 5 within the Change in
Control Protection Period,

5
 

--------------------------------------------------------------------------------



three (3) times) the sum of: (i) the Executive’s highest Base Salary in effect
for the three (3) years prior to the Termination Date and (ii) the average
Annual Cash Incentive actually paid to the Executive for the three (3) fiscal
years prior to the Termination Date (or the period of the Executive’s
employment, if less than three years), which shall be paid to the Executive
within sixty (60) days of the Executive’s Termination Date;
(b)    A single sum cash payment equal to the Partial Year Bonus paid at the
same time as other executives of the Company who are continuing in employment
or, if as of the Executive’s Termination Date the Separation and Release
Agreement (as defined below) has not been signed by Executive and become
irrevocable by the time such bonuses are paid, within sixty (60) days
thereafter;
(c)    If a termination under this Section 5 occurs after the end of a fiscal
year and prior to the date the Annual Cash Incentive for such fiscal year was
paid (if earned) or to be paid (if not earned), the Company will pay the
Executive an amount equal to the Annual Cash Incentive that Executive would have
received for such prior fiscal year had she remained employed through the
payment date, paid at the same time as other executives of the Company who are
continuing in employment or, if as of the Executive’s Termination Date, the
Separation and Release Agreement (as defined below) has not been signed by
Executive and become irrevocable by the time such bonuses are paid, within sixty
(60) days thereafter;
(d)    With respect to that portion of the LTI awards that are fixed, i.e. 40%
of the target award amount, if termination occurs prior to the end of a fiscal
year, a number of unrestricted common shares equal to the applicable target
amount of the LTI award for such fiscal year multiplied by a fraction, the
numerator of which is the number of days the Executive was employed by the
Company from the first date of the applicable fiscal year and the denominator of
which is 365, shall be issued and delivered at the same time as such common
shares are issued and delivered to other executives of the Company who are
continuing in employment, provided that if the Separation and Release Agreement
(as defined below) has not been signed by Executive and become irrevocable by
the time such shares are delivered, such shares will instead be issued within
sixty (60) days after the Termination Date. If termination occurs after the end
of a fiscal year and prior to the grant of restricted shares pursuant to the
fixed portion of the LTI award for such prior fiscal year, the Company shall
issue unrestricted common shares in an amount equal to 40% of the target award.
(e)    With respect to the portion of LTI awards that are performance-based,
i.e. 60% of the target award amount, if termination occurs prior to the end of a
fiscal year, a number of unrestricted common shares equal to the number of
restricted shares that would otherwise have been issued based on the actual
achievement of performance targets for the period ending with such fiscal year
at the applicable level, whether threshold, target or stretch, multiplied by a
fraction, the numerator of which is the number of days the Executive was
employed by the Company from the first date of the applicable fiscal year and
the denominator of which is 365, shall be issued and

6
 

--------------------------------------------------------------------------------



delivered at the same time as other executives of the Company who are continuing
in employment, provided that if the Separation and Release Agreement (as defined
below) has not been signed by Executive and become irrevocable by the time such
shares are delivered, such shares will instead be issued within sixty (60) days
after the Termination Date. If termination occurs after the end of a fiscal year
and prior to the grant of restricted shares pursuant to the performance-based
portion of the LTI award for such prior fiscal year, the Company shall issue
unrestricted common shares in an amount equal to the number of restricted shares
that would have been issued based on actual achievement of performance targets
for such fiscal year; and
(f)    A single sum payment of $50,000 (which amount will be $75,000 in the
event of a termination of employment under this Section 5 within the Change in
Control Protection Period) paid to the Executive within sixty (60) days of the
Executive’s Termination Date.
5.3    Accelerated Vesting of Equity Awards. With respect to a termination of
employment under this Section 5 and as otherwise provided in this Employment
Agreement, all Equity Awards held by the Executive at termination of employment,
including but not limited to, stock options, restricted stock, and restricted
stock units, whether subject to time or performance-based vesting shall become
fully vested at their target level and non-forfeitable.
5.4    Separation and Release Agreement. As a condition to receiving the payment
and benefits under Sections 5.2 and 5.3, the Executive must execute a Separation
and Release Agreement reasonably in the form attached hereto as Exhibit B, with
such changes as the Company and the Executive may mutually agree upon at the
time of the termination (the “Separation and Release Agreement”). The Separation
and Release Agreement must be executed by the Executive and become irrevocable
within sixty (60) days following the Termination Date. If the Separation and
Release Agreement is not executed by the Executive and does not become
irrevocable within sixty (60) days of the Termination Date, the Executive will
forfeit all rights to receive the payments and benefits provided pursuant to
Sections 5.2 and 5.3.
6.    Golden Parachute Excise Tax Provisions. In the event it is determined that
any payment or benefit (within the meaning of Section 280G(B)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”)), to the Executive or for her
benefit paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise in connection with, or arising out of, her
employment (“Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the total Payments shall be reduced to the extent the
payment of such amounts would cause the Executive’s total termination benefits
to constitute an “excess parachute payment” under Section 280G of the Code and
by reason of such excess parachute payment the Executive would be subject to an
excise tax under Section 4999(a) of the Code, but only if the Executive (or the
Executive’s tax advisor) determines that the after-tax value of the

7
 

--------------------------------------------------------------------------------



termination benefits calculated with the foregoing restriction exceed those
calculated without the foregoing restriction. In that event, the Executive shall
designate those rights, payments, or benefits under this Agreement, any other
agreements, and any benefit arrangements that should be reduced or eliminated so
as to avoid having the payment or benefit to the Executive under this Agreement
be deemed to be an excess parachute payment; provided, however, that to the
extent necessary to comply with Section 409A of the Code, the reduction or
elimination will be performed in the order in which each dollar of value subject
to a right, payment, or benefit reduces the parachute payment to the greatest
extent. Except as otherwise expressly provided herein, all determinations under
this Section 6 shall be made at the expense of the Company by a nationally
recognized public accounting or consulting firm selected by the Company. Such
determination shall be binding upon the Executive and the Company.
6.1    Company Withholding. Notwithstanding anything contained in this Agreement
to the contrary, in the event that, according to the determinations in the
paragraph above, an Excise Tax will be imposed on any Payment or Payments, the
Company shall pay to the applicable government taxing authorities as Excise Tax
withholding, the amount of the Excise Tax that the Company has actually withheld
from the Payment or Payments.
7.    Confidentiality; Non-Disclosure; Executive Cooperation; Non-Disparagement.
7.1    Confidential Information. The Executive acknowledges that, during the
course of her employment with the Company, the Executive has been given or has
become acquainted with Confidential Information (as hereinafter defined) of the
Company and may continue to be given or become acquainted with Confidential
Information. As used in this Section 7.1, “Confidential Information” of the
Company means all confidential information, knowledge, or data relating to the
Company or any of its affiliates, or to the Company’s or any such affiliate’s
respective businesses and investments (including confidential information of
others that has come into the possession of the Company or any such affiliate),
learned by the Executive heretofore or hereafter directly or indirectly from the
Company or any of its affiliates and which is not generally available lawfully
and without breach of confidential or other fiduciary obligation to the general
public without restriction, except with the Company’s express written consent or
as may otherwise be required by law or any legal process.
The Executive acknowledges that the Confidential Information of the Company, as
such may exist from time to time, is a valuable, confidential, special, and
unique asset of the Company and its affiliates, expensive to produce and
maintain, and essential for the profitable operation of their respective
businesses. The Executive agrees that, during the course of her employment with
the Company, or at any time thereafter, she shall not, directly or indirectly,
communicate, disclose, or divulge to any Person (as such term is hereinafter
defined), or use for her benefit or the benefit of any Person, in any manner,
any Confidential Information of the Company or its affiliates, acquired during
her employment with the Company or any other confidential information concerning
the

8
 

--------------------------------------------------------------------------------



conduct and details of the businesses of the Company and its affiliates, except
as required in the course of her employment with the Company or as otherwise may
be required by law, and except following such time that Confidential Information
ceases to be confidential or has otherwise become known to the public, other
than through the actions of the Executive in violation of this Agreement. For
the purposes of this Agreement, “Person” shall mean any individual, partnership,
corporation, trust, unincorporated association, joint venture, limited liability
company, or other entity or any government, governmental agency, or political
subdivision.
All documents relating to the businesses of the Company and its affiliates
including, without limitation, Confidential Information of the Company, whether
prepared by the Executive or otherwise coming into the Executive’s possession,
are the exclusive property of the Company and such respective affiliates and
must not be removed from the premises of the Company, except as reasonably
necessary in the course of the Executive’s employment with the Company. The
Executive shall return all such documents (including any copies thereof) to the
Company when the Executive ceases to be employed by the Company or upon the
earlier request of the Company or the Board.
7.2    Cooperation With Regard to Litigation. The Executive agrees to cooperate
with the Company, during the term and thereafter (including following the
Executive’s termination of employment for any reason), by making herself
reasonably available to testify on behalf of the Company or any affiliate of the
Company, in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company, or any affiliate of
the Company, in any such action, suit, or proceeding, by providing information
and meeting and consulting with the Board or its representatives or counsel, or
representatives or counsel to the Company or any affiliate of the Company, as
may be reasonably requested and after taking into account the Executive’s
post-termination responsibilities and obligations. The Company agrees to
reimburse the Executive, on an after-tax basis, for all reasonable expenses,
including attorneys’ fees, actually incurred in connection with her provision of
testimony or assistance.
7.3    Non-Disparagement. The Executive shall not, at any time during the term
of her employment and thereafter disparage the Company, its affiliates or their
respective officers, directors or trustees, nor shall the Company, its
affiliates or their respective officers, directors or trustees disparage
Executive. Notwithstanding the foregoing, nothing in this Agreement shall
preclude the Executive or her successor or members of the Board from making
truthful statements that are required by applicable law, regulation or legal
process.
7.4    Survival. The provisions of this Section 7 shall survive any termination
or expiration of this Agreement.
7.5    Remedies. The Executive agrees that any breach of the terms of this
Section 7 may result in irreparable injury and damage to the Company for which
the Company may have no

9
 

--------------------------------------------------------------------------------



adequate remedy at law; the Executive therefore also agrees that, in the event
of said breach or any threat of breach and notwithstanding Section 8.2, the
Company shall be entitled to seek an immediate injunction and restraining order
from a court of competent jurisdiction to prevent such breach and/or threatened
breach and/or continued breach by the Executive and/or any and all persons
and/or entities acting for and/or with the Executive, without having to prove
damages. The availability of injunctive relief shall be in addition to any other
remedies to which the Company may be entitled at law or in equity, but remedies
other than injunctive relief may only be pursued in an arbitration brought in
accordance with Section 8.2.
8.    Governing Law; Disputes; Arbitration.
8.1    Governing Law. This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the State of Maryland,
without regard to conflicts of law principles. If under the governing law, any
portion of this Agreement is at any time deemed to be in conflict with any
applicable statute, rule, regulation, ordinance, or other principle of law, such
portion shall be deemed to be modified or altered to the extent necessary to
conform thereto or, if that is not possible, to be omitted from this Agreement.
The invalidity of any such portion shall not affect the force, effect, and
validity of the remaining portion hereof.
8.2    Dispute Resolution. Any claim or dispute arising out of or relating to
this Agreement shall be resolved by binding arbitration before the American
Arbitration Association (“AAA”) as the exclusive means for resolution of such
claim or dispute. The AAA’s Employment Arbitration Rules in effect at the time
arbitration is initiated shall apply. Such arbitration shall take place in
Bethesda, Maryland. The arbitration shall be before a single arbitrator, who
shall be experienced in the field of employment law and have no personal or
financial interest in the claim or dispute or its outcome and not be a friend,
colleague, attorney, or relative of Executive, a current or former employee,
director, or attorney of the Company, or have any other relationship with
Executive or the Company creating a conflict of interest (unless waived in
writing by Executive and the Company). Each party shall pay for its own
attorneys’ fees, costs, and expenses incurred in connection with the
arbitration. The decision of the arbitrator shall be final and binding, and such
decision may be confirmed in any court having competent jurisdiction. EACH OF
THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL FOR ANY CLAIM OR DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.
9.    Miscellaneous.
9.1    Integration. This Agreement cancels and supersedes any and all prior
agreements and understandings between the parties hereto with respect to the
employment of the Executive by the Company, any parent or predecessor company,
and the Company’s affiliates during the term (including the Prior Agreement),
but excluding existing contracts relating to compensation under

10
 

--------------------------------------------------------------------------------



executive compensation and employment benefit plans of the Company and its
affiliates. This Agreement constitutes the entire agreement among the parties
with respect to the matters herein provided, and no modification or waiver of
any provision hereof shall be effective unless in writing and signed by the
parties hereto. The Executive shall not be entitled to any payment or benefit
under this Agreement which duplicates a payment or benefit received or
receivable by the Executive under such prior agreements and understandings or
under any benefit or compensation plan of the Company.
9.2    Successors; Transferability. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise,
and whether or not the corporate existence of the Company continues) to all or
substantially all of the business and/or assets of the Company and the Trust to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as defined herein and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise, and in the case of an acquisition of the Company in which the
corporate existence of the Company continues, the ultimate parent company
following such acquisition. Subject to the foregoing, the Company may transfer
and assign this Agreement and the Company’s rights and obligations hereunder to
another entity that is substantially comparable to the Company in its financial
strength and ability to perform the Company’s obligations under this Agreement.
Neither this Agreement nor the rights or obligations hereunder of the parties
hereto shall be transferable or assignable by the Executive, except in
accordance with the laws of the descent and distribution or as specified in
Section 9.3.
9.3    Beneficiaries. The Executive shall be entitled to designate (and change,
to the extent permitted under applicable law) a beneficiary or beneficiaries to
receive any compensation or benefits provided hereunder following the
Executive’s death.
9.4    No Duty to Mitigate. The Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise, nor will any payments or benefits
hereunder be subject to offset in the event the Executive does mitigate.
9.5    Notices. Whenever under this Agreement it becomes necessary to give
notice, such notice shall be in writing, signed by the party or parties giving
or making the same, and shall be served on the person or persons for whom it is
intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such address as may be designated by such party by like notice:

11
 

--------------------------------------------------------------------------------



If to the Company or the Board:


First Potomac Realty Trust
7600 Wisconsin Avenue; 11th Floor
Bethesda, Maryland 20814
Attn: Compensation Committee of the Board of Trustees, Chairperson
    
With a copy to:


Hogan Lovells US LLP
Columbia Square
555 Thirteenth Street, NW
Washington, DC 20004
Attn: David Bonser, Esq.


If to Executive, to the address set forth in the records of the Company.


If the parties by mutual agreement supply each other with fax numbers for the
purpose of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly delivered (i) two (2) business days
after it is sent by registered or certified mail, return receipt requested,
postage prepaid, (ii) when received if it is sent by fax communication during
normal business hours on a business day or one business day after it is sent by
fax and received if sent other than during business hours on a business day,
(iii) one business day after it is sent via a reputable overnight courier
service, charges prepaid, or (iv) when received if it is delivered by hand.
9.6    Headings. The headings of this Agreement are for convenience of reference
only and do not constitute a part hereof.
9.7    Attorneys’ Fees. The Company shall pay directly the reasonable documented
costs of Executive’s retained legal counsel in connection with the negotiation
of and entry into this Agreement, including the Separation and Release
Agreement, up to a maximum amount of $18,000.00 in the aggregate for the
Executive and the other two executives who are party to agreements in
substantially the form of this Agreement.
9.8    No General Waivers. The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or in equity shall in no way affect the right
of such party to require such performance or to resort to such remedy at any
time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.

12
 

--------------------------------------------------------------------------------



9.9    Offsets; Withholding. The amounts required to be paid by the Company to
the Executive pursuant to this Agreement shall not be subject to offset. The
foregoing and other provisions of this Agreement notwithstanding, all payments
to be made to Executive under this Agreement, including under Section 3,
Section 4, and Section 5, or otherwise by the Company, will be subject to
withholding to satisfy required withholding taxes and other required deductions.
9.10    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
9.11    Representations of the Executive. The Executive represents and warrants
to the Company that she has the legal right to enter into this Agreement and to
perform all of the obligations on her part to be performed hereunder in
accordance with its terms and that she is not a party to any agreement or
understanding, written or oral, which prevents her from entering into this
Agreement or performing all of her obligations hereunder.
9.12    Conflicting Terms. Except as set forth herein, in the event of any
conflict between the terms of this Agreement and the terms of any other
compensation plan, agreement or award (including, without limitation, any annual
or long term bonus and any equity based award), the terms and conditions of this
Agreement shall govern and control.
10.    Section 409A Savings Provisions. It is intended that the payments and
benefits provided under this Agreement shall be exempt from the application of
the requirements of Section 409A of the Code and the regulations and other
guidance issued thereunder (collectively, “Section 409A”). Specifically, any
taxable benefits or payments provided under this Agreement are intended to be
separate payments that qualify for the “short term deferral” exception to
Section 409A to the maximum extent possible, and to the extent they do not so
qualify, are intended to qualify for the separation pay exceptions to
Section 409A, to the maximum extent possible. Whenever any payment is to be made
within a specified period of time under this Agreement, the exact timing of
payment within such period shall be determined in the sole discretion of the
Company.
10.1    Separation from Service. The Executive will be deemed to have a
termination of employment for purposes of determining the timing of any payments
or benefits hereunder that are classified as deferred compensation only upon a
“separation from service” within the meaning of Section 409A.
10.2    Specified Employee Provisions. Notwithstanding any other provision of
this Agreement to the contrary, if at the time of the Executive’s separation
from service, (i) the Executive is a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time), and (ii) the Company makes a good faith determination that
an amount payable on account of such separation from service to the Executive
constitutes deferred compensation (within the meaning of Section 409A) the
payment of which is

13
 

--------------------------------------------------------------------------------



required to be delayed pursuant to the six (6)-month delay rule set forth in
Section 409A in order to avoid taxes or penalties under Section 409A (the “Delay
Period”), then the Company will not pay such amount on the otherwise scheduled
payment date but will instead pay it in a lump sum on the first business day
after such Delay Period (or upon the Executive’s death, if earlier), together
with interest for the period of delay, compounded annually, equal to the prime
rate (as published in the Wall Street Journal) in effect as of the dates the
payments should otherwise have been provided.
10.3    Expense Reimbursements. (a) Any amount that the Executive is entitled to
be reimbursed under this Agreement will be reimbursed to the Executive as
promptly as practical and in any event not later than the last day of the
calendar year after the calendar year in which the expenses are incurred;
(b) any right to reimbursement or in kind benefits will not be subject to
liquidation or exchange for another benefit; and (c) the amount of the expenses
eligible for reimbursement during any taxable year will not affect the amount of
expenses eligible for reimbursement in any other taxable year.
11.    Definitions Relating to Termination Events.
11.1    Affiliate. For purposes of this Agreement, an “affiliate” of any person
means another person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such first person, and includes subsidiaries.
11.2    Cause. For purposes of this Agreement, “Cause” shall mean Executive’s:
(a)    Conviction of or a plea of guilt or nolo contendere by the Executive for
the commission of a felony;
(b)    Commission by the Executive of one or more acts involving fraud or moral
turpitude;
(c)    Misappropriation by the Executive of any assets of the Company or any
Affiliate;
(d)    Willful misconduct by the Executive which is materially injurious to the
Company and/or its employees, officers, Trustees or Affiliates; or
(e)    Fraud or willful misconduct by the Executive that caused or otherwise
contributed to the requirement for an accounting restatement of the Company’s
financial statements due to noncompliance with any financial reporting
requirement (other than a restatement due to a change in accounting rules).
For purposes of this Section 11.2, no act, or failure to act, by the Executive
shall be considered “willful” unless committed in bad faith and without a
reasonable belief that the act or omission was in the best interests of the
Company or its affiliates.

14
 

--------------------------------------------------------------------------------



11.3    Change in Control. For purposes of this Agreement, “Change in Control”
shall mean:
(a)    Any “person” (as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Trust representing more than 50% of the
voting power of the then outstanding securities of the Trust; and a Change in
Control shall not be deemed to occur as a result of a transaction in which the
Trust becomes a subsidiary of another real estate investment trust in which the
shareholders of the Trust, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
shareholders to more than 50% of all votes to which all shareholders of the
parent real estate investment trust would be entitled in the election of
trustees (without consideration of the rights of any class of stock to elect
trustees by a separate class vote);
(b)    The consummation of (i) a merger, reorganization, sale or other
disposition of all or substantially all of the assets of or consolidation of the
Trust where the shareholders of the Trust, immediately prior to the merger or
consolidation, will not beneficially own, immediately after the merger,
reorganization, sale or other disposition or consolidation, shares entitling
such shareholders to more than 50% of all votes to which all shareholders of the
surviving entity would be entitled in the election of trustees (without
consideration of the rights of any class of stock to elect trustees by a
separate class vote), or where the members of the Board, immediately prior to
the merger or consolidation, would not, immediately after the merger or
consolidation, constitute a majority of the board of trustees of the surviving
entity, (ii) a sale or other disposition of all or substantially all of the
assets of the Trust, or (iii) a liquidation or dissolution of the Trust; or
(c)    After the effective date that the Executive commences her employment with
the Company, trustees are elected such that a majority of the members of the
Board shall have been members of the Board for less than two years, unless the
election or nomination for election of each new trustee who was not a trustee at
the beginning of such two-year period was approved by a vote of at least
two-thirds of the trustees then still in office who were trustees at the
beginning of such period.
11.4    Change in Control Protection Period. The period commencing on a Change
in Control and ending on the second anniversary of the Change in Control.

15
 

--------------------------------------------------------------------------------



11.5    Compensation Accrued at Termination. For purposes of this Agreement,
“Compensation Accrued at Termination” means the following:
(a)    The unpaid portion of annual Base Salary at the rate payable, in
accordance with Section 2.1 hereof, at the Executive’s Termination Date,
pro-rated through such Termination Date, payable in accordance with the
Company’s regular pay schedule;
(b)    Payment for vacation accrued under this Agreement but unused as of the
Executive’s Termination Date;
(c)    Except in the event the Executive’s employment is terminated for Cause
(except to the extent otherwise required by law), all earned and unpaid and/or
vested, non-forfeitable amounts owing or accrued at the Executive’s Termination
Date under any compensation and benefit plans, programs, and arrangements set
forth or referred to in Sections 2.2 and 2.3 hereof in which the Executive
theretofore participated, payable (except as otherwise provided therein, as well
as in Section 3, Section 4 and Section 5 of this Agreement) in accordance with
the terms and conditions of the plans, programs, and arrangements (and
agreements and documents thereunder) pursuant to which such compensation and
benefits were granted or accrued; and
(d)    Reasonable business expenses and disbursements incurred by the Executive
prior to the Executive’s termination of employment, to be reimbursed to the
Executive, as authorized under Section 2.6, in accordance with the Company’s
reimbursement policies as in effect at the Executive’s Termination Date.
11.6    Disability. For purposes of this Agreement, Disability shall mean a
physical or mental impairment that substantially limits a major life activity of
Executive and renders Executive unable to perform the essential functions of her
position even with reasonable accommodation (that does not impose an undue
hardship on the Company) and which has lasted at least (i) sixty consecutive
days, (ii) the balance of Executives’ entitlement to leave, if any, under the
Family and Medical Leave Act, or other similar statute, or (iii) the balance of
any elimination period under the Company’s long term disability program (without
regard to whether Executive is awarded benefits under such program), whichever
is longer. This definition shall be interpreted and applied consistent with the
Americans with Disabilities Act, the Family and Medical Leave Act, Section 409A
of the Code, and other applicable law.
11.7    Equity Awards. For purposes of this Agreement, “Equity Awards” means any
form of stock-based award that has been granted under the Equity Plan. For the
avoidance of doubt, the potential to receive future equity awards under the LTI
shall not constitute an Equity Award for purposes of this Agreement until such
time, if any, as restricted shares have been granted under the Company’s Equity
Plan, at which time they shall be Equity Awards. Further in the event of

16
 

--------------------------------------------------------------------------------



termination without Cause or resignation for Good Reason, the potential to
receive future Equity Awards pursuant to the LTI is governed and controlled by
Sections 5.2(d) and (e) herein.
11.8    Equity Plan. For purposes of this Agreement, “Equity Plan” means the
Company’s 2009 Equity Compensation Plan, as such plan may be amended and
restated from time to time, or any successor or replacement plan.
11.9    Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without the Executive’s express written consent, the occurrence of any of the
following circumstances:
(a)    the Company’s material breach of any provision of this Agreement, the
Annual Cash Incentive Plan, the Long Term Incentive Plan or the Restricted Share
Agreement;
(b)    any material reduction in the Executive’s Base Salary;
(c)    any relocation of the Company’s headquarters or the Executive’s primary
employment location from the Washington, D.C. metropolitan area or more than
fifty (50) miles from the Company’s current headquarters in Bethesda, Maryland;
(d)    the failure of the Company to renew this Agreement upon the expiration of
the initial term; or
(e)    any material reduction of the Executive’s current authority, title,
responsibilities or duties from those identified at the commencement of
Executive’s employment pursuant to this Agreement, or the assignment to
Executive of any duties materially inconsistent with Executive’s current
position and title.
11.10    Partial Year Bonus. For purposes of this Agreement, “Partial Year
Bonus” shall mean, in the case of a termination on account of death or
Disability, without Cause or for Good Reason, an amount equal to the product of
(i) the Executive’s Full-Year Target Annual Cash Incentive for the fiscal year
in which the Executive’s employment terminates and (ii) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Executive’s Termination Date, and the denominator of which is 365.
11.11    Termination Date. For purposes of this Agreement, “Termination Date”
shall mean:
(a)    The date that the Board delivers written notice to the Executive of her
termination of employment for Cause or on account of Disability;
(b)    The date set forth in a written notice delivered to the Executive of her
termination of employment without Cause, which shall not be less than thirty
(30) days after the date of such notice or more than sixty (60) days after the
date of such notice;

17
 

--------------------------------------------------------------------------------



(c)    The date set forth in a written notice delivered to the Board of the
Executive’s resignation, with or without Good Reason, which shall not be less
than thirty (30) days after the date of such notice, except as otherwise
mutually agreed to by the Company and the Executive;
(d)    The January 14 following the date that the Executive or the Board
provides the other party with notice of an election to terminate the automatic
extension provision of Section 1.1(a), except as otherwise mutually agreed to by
the Company and the Executive;
(e)    The date of the Executive’s last day of employment; or
(f)    The date of the Executive’s death.

18
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first written above.
FIRST POTOMAC REALTY TRUST


By:    /s/ Terry Stevens                
Name: Terry Stevens
Title:    Chairman of the Board of Trustees




FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP


By:    First Potomac Realty Trust
Its General Partner


By:    /s/ Terry Stevens                
Name:    Terry Stevens
Title:    Chairman of the Board of Trustees






EXECUTIVE






/s/ Samantha Gallagher ____________________________
                    
            

19
 

--------------------------------------------------------------------------------



EXHIBIT A
RESTRICTED SHARE AGREEMENT

A-1
 

--------------------------------------------------------------------------------



FIRST POTOMAC REALTY TRUST


2009 EQUITY COMPENSATION PLAN


RESTRICTED SHARE AGREEMENT


This RESTRICTED SHARE AGREEMENT, is entered into on January 13, 2016 (the
“Agreement”), by and between, First Potomac Realty Trust, a Maryland real estate
investment trust (the “Company”), and the individual named below (the
“Recipient”). Capitalized terms used but not otherwise defined in this Agreement
shall have the respective meanings set forth in the First Potomac Realty Trust
2009 Equity Compensation Plan, as amended (the “Plan”).


WHEREAS, on January 13, 2016 (the “Date of Grant”), the Compensation Committee
(the “Committee”) of the Board of Trustees (the “Board”) of the Company approved
the grant, as of January 13, 2016, of a Restricted Share Award, pursuant to
which the Recipient shall receive common shares of beneficial interest, par
value $0.001 per share (“Common Shares”), pursuant to and subject to the terms
and conditions of the Plan.


NOW, THEREFORE, in consideration of the Recipient's services to the Company and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1. Number of Shares; Restrictions. The Company hereby grants the Recipient a
Restricted Share Award (the “Share Award”) of 65,000 Common Shares (the
"Restricted Shares") pursuant to the terms of this Agreement and the provisions
of the Plan. The Restricted Shares may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of and shall be subject to a risk of
forfeiture until the lapse of the Restricted Period, as defined in Section 2
below.


2. Lapse of Restrictions; Restricted Period. Except as otherwise provided in the
Recipient’s Employment Agreement with the Company, the restrictions set forth in
Section 1 above shall lapse and a portion of the Restricted Shares shall become
unrestricted and freely tradable as follows: (i) 16,250 of the Restricted Shares
on January 13, 2018; (ii) 16,250 of the Restricted Shares on January 13, 2019;
(iii) 16,250 of the Restricted Shares on January 13, 2020; and (iv) 16,250 of
the Restricted Shares on January 13, 2021.


3. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Restricted Shares, and in the event of a Change of
Control, the Committee may take such actions as it deems appropriate pursuant to
the Plan. Notwithstanding the preceding sentence, if a Change of Control occurs,
all of the Restricted Shares shall become immediately unrestricted and freely
transferable by the Recipient on the date of the Change of Control.


4. Rights of Shareholder. From and after the Date of Grant and for so long as
the Restricted Shares are held by or for the benefit of the Recipient, the
Recipient shall have all the rights of a shareholder of the Company with respect
to the Restricted Shares, including but not

A-2
 

--------------------------------------------------------------------------------



limited to the right to receive dividends and the right to vote such Restricted
Shares. Dividends paid on Restricted Shares shall be paid at the dividend
payment date for the Common Shares in cash or in Common Shares. Shares
distributed in connection with a Common Share split or Common Share dividend
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Shares with respect to which such Common Shares have been
distributed.


5. Termination of Employment. Except as otherwise provided in the Recipient’s
Employment Agreement with the Company, in the event that Recipient ceases to be
employed by the Company for any reason prior to the lapse of the Restricted
Period, then the Restricted Shares and any accrued but unpaid dividends that are
at that time subject to restrictions set forth herein shall be forfeited to the
Company without payment of any consideration by the Company, and neither the
Recipient or any of his or her successors, heirs, assigns, or personal
representatives shall thereafter have any further rights or interests in such
Restricted Shares or dividends.


6. Miscellaneous.


(a) Entire Agreement. The Recipient’s Employment Agreement with the Company,
this Agreement and the Plan contain the entire understanding and agreement of
the Company and the Recipient concerning the subject matter hereof, and
supersede all earlier negotiations and understandings, written or oral, between
the parties with respect thereto.
(b) Conflicting Provisions. This Agreement is made under and subject to the
provisions of the Plan, and all of the provisions of the Plan are hereby
incorporated by reference into this Agreement. In the event of any conflict
between the provisions of this Agreement and the provisions of the Plan, the
provisions of the Plan shall govern. By signing this Agreement, the Recipient
confirms that he or she has received a copy of the Plan and has had an
opportunity to review the contents thereof. Notwithstanding anything in this
Section 6(b) to the contrary, the provisions of the Recipient’s Employment
Agreement with the Company shall supersede any provisions of the Plan and this
Agreement.
(c) No Guarantee of Continued Service. The Recipient acknowledges and agrees
that nothing herein shall be deemed to create any implication concerning the
adequacy of the Recipient's services to the Company or any of its subsidiaries
or shall be construed as an agreement by the Company or any of its subsidiaries,
express or implied, to employ the Recipient or contract for the Recipient's
services, to restrict the right of the Company or any of its subsidiaries to
discharge the Recipient or cease contracting for the Recipient's services or to
modify, extend or otherwise affect in any manner whatsoever, the terms of any
employment agreement or contract for services that may exist between the
Recipient and the Company or any of its subsidiaries.
(d) Assignment and Transfer. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Recipient under this
Agreement may not be sold, assigned, encumbered, pledged, or otherwise
transferred except in the event of the death of the Recipient, by will or by the
laws of descent and distribution. In the event of any attempt by the Recipient
to sell, assign, encumber, pledge or otherwise transfer its rights and interests
hereunder, except as provided in this Agreement, or in the event of the levy or
any attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Restricted Shares by notice to the
Recipient, and the Restricted Shares and all rights hereunder shall

A-3
 

--------------------------------------------------------------------------------



thereupon become null and void. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company. This
Agreement may be assigned by the Company without the Recipient’s consent.
(e) Withholding of Taxes. Upon a portion or all of the Restricted Shares
becoming unrestricted, Recipient may elect to satisfy the Company’s tax
withholding obligations by having shares withheld up to an amount that does not
exceed the Recipient’s minimum applicable withholding tax for federal (including
FICA), state and local liabilities.


(f) Captions. The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience. They do not define, limit, construe or
describe the scope or intent of the provisions of this Agreement.


(g) Counterparts. This Agreement may be executed in counterparts, each of which
when signed by the Company or the Recipient will be deemed an original and all
of which together will be deemed the same agreement.


(h) Notices. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Secretary at the headquarters of the
Company, and any notice to the Recipient shall be addressed to the Recipient at
the current address shown on the payroll of the Company, or such other address
as the Recipient may designate to the Company in writing pursuant to the
procedures of this Section 6(h). Any notice shall be given by personal delivery,
by first class U.S. Mail, or by facsimile.


(i) Amendments. Subject to the provisions of the Plan, this Agreement may be
amended or modified at any time by an instrument in writing signed by the
parties hereto.


(j) Governing Law. This Agreement and the rights of all persons claiming
hereunder will be construed and determined in accordance with the laws of the
State of Maryland without giving effect to the choice of law principles thereof.










[Signatures follow on next page.]

A-4
 

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




 
 
FIRST POTOMAC REALTY TRUST
Attest:
 
 
 
 
 
 
 
                                           
 
 By:                                                 
Krista Bean Dorrian
 
 
Robert Milkovich
Vice President, Legal
 
 
Chief Executive Officer
 
 
 
 









I hereby accept the Share Award described in this Agreement, and I agree to be
bound by the terms of the Plan and this Agreement. I hereby further agree that
all of the decisions and determinations of the Committee shall be final and
binding.




                        
                            
RECIPIENT
 
 
Samantha Gallagher










A-5
 

--------------------------------------------------------------------------------



EXHIBIT B
SEPARATION AND RELEASE AGREEMENT
THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (this “Agreement”)
is made as of this __th day of ______________, _____, by and between First
Potomac Realty Investment Limited Partnership (the “Company”), First Potomac
Realty Trust (the “Trust”) and Samantha Gallagher (“Executive”).
WHEREAS, Executive formerly was employed by the Company as its Executive Vice
President, General Counsel and Secretary pursuant to the terms of the Employment
Agreement, dated January 13, 2016 (the “Employment Agreement”);
WHEREAS, the Employment Agreement provides for certain benefits in the event
that Executive’s employment is terminated on account of a reason set forth in
the Employment Agreement, subject to the terms and conditions therein;
WHEREAS, Executive and the Company mutually desire to terminate Executive’s
employment on an amicable basis, such termination to be effective
__________________ (“Date of Separation”);
[WHEREAS, as of the Date of Separation, Executive shall resign as a member of
the Board of Trustees of First Potomac Realty Trust and from any other trustee,
director or officer positions she holds with the Company or any of its direct or
indirect subsidiaries and affiliated entities and shall execute any additional
resignation documents required by the Company, if any, to effectuate the
foregoing]1; and
WHEREAS, in connection with the termination of Executive’s employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them.
NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:
1.(a)    Executive, for and in consideration of the commitments of the Company
as set forth in paragraph 4 of this Agreement, and intending to be legally
bound, does hereby unconditionally RELEASE AND FOREVER DISCHARGE the Company,
its affiliates, subsidiaries and parents, and its officers, directors, trustees,
employees, and agents, and its and their respective successors and assigns,
heirs, executors, and administrators (collectively, “Releasees”) from all causes
of action, suits, debts, claims and demands whatsoever in law or in equity,
which Executive ever had, now has, or hereafter may have, whether known or
unknown or unforeseen, or which her
1This would only apply to the extent the Executive holds any such positions.

B-1
 

--------------------------------------------------------------------------------



heirs, executors, or administrators may have, by reason of any matter, cause or
thing whatsoever, from the beginning of her employment to the date of this
Agreement, and particularly, but without limitation of the foregoing general
terms, any claims arising from or relating in any way to her employment
relationship with Company, the terms and conditions of that employment
relationship, and the termination of that employment relationship, including,
but not limited to, any claims arising under the Age Discrimination in
Employment Act (“ADEA”), the Older Workers Benefit Protection Act (“OWBPA”),
Title VII of The Civil Rights Act of 1964, the Americans with Disabilities Act,
the Family and Medical Leave Act of 1993, the Employee Retirement Income
Security Act of 1974, Maryland laws governing employment, and any other claims
under any federal, state or local common law, statutory, or regulatory
provision, now or hereafter recognized, and any claims for attorneys’ fees and
costs. This Agreement is effective without regard to the legal nature of the
claims raised and without regard to whether any such claims are based upon tort,
equity, implied or express contract or discrimination of any sort.
Notwithstanding the foregoing provisions of this paragraph 1, nothing herein
will release the Company and its parent, subsidiaries and affiliates from
(i) any obligation under this Agreement, including but not limited to
indemnification rights; (ii) any obligation to provide all benefit entitlements
under any benefit or welfare plan that were vested as of the Date of Separation,
including the Company’s 401(k) plan and the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”); and (iii) any rights or claims
that relate to events or circumstances that occur after the date of this
Agreement.
(b)    To the fullest extent permitted by law, and subject to the provisions of
paragraph 10 below, Executive represents and affirms that (i) she has not filed
or caused to be filed on her behalf any claim for relief against the Company or
any Releasee and, to the best of her knowledge and belief, no outstanding claims
for relief have been filed or asserted against the Company or any Releasee on
her behalf; (ii) she has not reported any improper, unethical or illegal conduct
or activities to any supervisor, manager, department head, human resources
representative, agent or other representative of the Company, to any member of
the Company’s legal or compliance departments, or to the ethics hotline, and has
no knowledge of any such improper, unethical or illegal conduct or activities;
and (iii) she will not file, commence, prosecute or participate in any judicial
or arbitral action or proceeding against the Company or any Releasee based upon
or arising out of any act, omission, transaction, occurrence, contract, claim or
event existing or occurring on or before the date of this Agreement. Nothing
contained herein shall restrict Executive’s right to file a charge or
participate in an investigation, hearing or other proceeding before the Equal
Employment Opportunity Commission, except that Executive agrees that she will
not accept any recovery, award and/or damages from the Company as a result of
any such investigation or proceeding.
2.Effective as of the Date of Separation, Executive hereby resigns as an
employee [and as a member of the Board of Trustees of the Trust and from any
other trustee, director or officer positions she holds with the Company or any
of its direct or indirect subsidiaries and affiliated

B-2
 

--------------------------------------------------------------------------------



entities] and shall execute any additional resignation documents required by the
Company, if any, to effectuate the foregoing.
3.Executive further agrees that she will not disparage or subvert the Company,
or make any statement reflecting negatively on the Company, its affiliated
corporations or entities, or any of their officers, directors, trustees,
employees, agents or representatives, including, but not limited to, any matters
relating to the operation or management of the Company, Executive’s employment
and the termination of her employment, irrespective of the truthfulness or
falsity of such statement. The Company agrees that it shall instruct its
executive officers and members of the Board of Trustees not to disparage or
subvert the Executive. This Paragraph is not intended to and does not prohibit
the Executive from providing truthful testimony or statements made pursuant to
valid legal process.
4.In the event the Executive executes this Agreement within twenty-one (21) days
of the Date of Separation and does not revoke this Agreement within the
permissible seven (7) day revocation period pursuant to paragraph 16(g), the
Company will pay Executive by wire transfer or direct deposit or otherwise
provide the benefits described in this paragraph 4, net of any and all required
withholdings, (collectively “the Payment”):
[Note: Severance benefits provided under the Employment Agreement, and the
timing of the payment of the severance benefits, would be inserted in this
paragraph 4.]
5.Executive understands and agrees that the payments, benefits and agreements
provided in this Agreement are being provided to her in consideration for her
acceptance and execution of, and in reliance upon her representations in, this
Agreement. Executive acknowledges that if she had not executed this Agreement
containing a release of all claims against the Company, she would only have been
entitled to the Compensation Accrued at Termination, as defined in the
Employment Agreement.
6.No other benefits other than those explicitly addressed herein are continued
beyond the Date of Separation.
7.The Company will continue in force its directors and officers liability
insurance coverages with respect to any claims that may be asserted against
Executive arising out of Executive’s employment with the Company. Executive
shall be eligible for indemnification on the same basis as other former officers
of the Company in accordance with its bylaws and applicable law after the Date
of Separation.
8.Executive acknowledges and agrees that the Company previously has satisfied
any and all obligations owed to her under any employment agreement or offer
letter she has with the Company, except for payments which may be due and owing
pursuant to the Employment

B-3
 

--------------------------------------------------------------------------------



Agreement,2 and that this Agreement supersedes the Employment Agreement and any
other employment agreement or offer letter she has with the Company, and any and
all prior agreements or understandings, whether written or oral, between the
parties shall remain in full force and effect to the extent not inconsistent
with this Agreement, and further, that, except as set forth expressly herein, no
promises or representations have been made to her in connection with the
termination of her employment agreement or offer letter with the Company, or the
terms of this Agreement.
9.Executive represents that she has returned to the Company and does not
presently have in her possession any records and business documents, whether on
computer or hard copy, and other materials (including but not limited to
computer disks and tapes, computer programs and software, office keys,
correspondence, files, customer lists, technical information, customer
information, pricing information, business strategies and plans, sales records
and all copies thereof) (collectively, the “Corporate Records”) provided by the
Company and/or its predecessors, subsidiaries or affiliates or obtained as a
result of her prior employment with the Company and/or its predecessors,
subsidiaries or affiliates, or created by Executive while employed by or
rendering services to the Company and/or its predecessors, subsidiaries or
affiliates. Executive acknowledges that all such Corporate Records are the
property of the Company. In addition, Executive shall promptly return in good
condition any and all beepers, credit cards, cellular telephone equipment,
business cards and computers. The Company will make arrangements to remove,
terminate or transfer any and all business communication lines including network
access, cellular phone, fax line and other business numbers.
10.Nothing in this Agreement shall prohibit or restrict Executive from:
(i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s designated
legal, compliance, or human resources officer; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.
11.The parties agree and acknowledge that the agreement by the Company described
herein, and the settlement and termination of any asserted or unasserted claims
against the Releasees, are not and shall not be construed to be an admission of
any violation of any federal, state or local statute or regulation, or of any
duty owed by any of the Releasees to Executive.


2 Once Section 4 is completed upon termination of employment, reference will be
changed from Employment Agreement to "this Agreement."

B-4
 

--------------------------------------------------------------------------------



12.Executive agrees and recognizes that should she breach any of the obligations
or covenants set forth in this Agreement, the Company will have no further
obligation to provide Executive with the consideration set forth herein.
Further, Executive acknowledges in the event of a breach of this Agreement,
Releasees may seek any and all appropriate relief for any such breach, including
equitable relief and/or money damages, attorney’s fees and costs.
13.Executive further agrees that the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual
damages, as well as to an equitable accounting of all earnings, profits and
other benefits arising from any violations of this Agreement, which rights shall
be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.
14.This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the State of
Maryland.
15.The Company represents that it is authorized to enter into this Agreement and
that the Board will cause all actions to be taken in order to fulfill the
Company’s obligations hereunder.
16.Executive certifies and acknowledges as follows:
(a)
That she is releasing claims under the ADEA and OWBPA;

(b)
That she has read the terms of this Agreement, and that she understands its
terms and effects, including the fact that she has agreed to RELEASE AND FOREVER
DISCHARGE the Company and each and every one of its affiliated entities from any
legal action arising out of her employment relationship with the Company and the
termination of that employment relationship;

(c)
That she has signed this Agreement voluntarily and knowingly in exchange for the
consideration described herein, which she acknowledges is adequate and
satisfactory to her and which she acknowledges is in addition to any other
benefits to which she is otherwise entitled;

(d)
That she has been and is hereby advised in writing to consult with an attorney
prior to signing this Agreement;

(e)
That she does not waive rights or claims that may arise after the date this
Agreement is executed;

(f)
That the Company has provided her with a period of twenty-one (21) days within
which to consider this Agreement, and that Executive has signed on


B-5
 

--------------------------------------------------------------------------------



the date indicated below after concluding that this Agreement is satisfactory to
her; and
(g)
Executive acknowledges that (i) this Agreement may be revoked by her in writing
and delivered to the Company (attn.: General Counsel) within seven (7) days
after execution of it by her, and (ii) this Agreement shall not become effective
until the expiration of such seven day revocation period. In the event this
Agreement is not revoked by the Executive within such seven day revocation
period, the Payment will commence as set forth in paragraph 4 herein. In the
event of a timely revocation by Executive, this Agreement will be deemed null
and void and the Company will have no obligations hereunder.



Intending to be legally bound hereby, Executive and the Company executed the
foregoing Separation Agreement and General Release this __ day of _________,
____.
TO BE EFFECTIVE, A SIGNED AGREEMENT MUST BE DELIVERED TO UNDERSIGNED BY NO LATER
THAN [21 DAYS].

B-6
 

--------------------------------------------------------------------------------



FIRST POTOMAC REALTY TRUST


By:                            
Name:
Title:




FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP


By:    First Potomac Realty Trust
Its General Partner


By:                            
Name:    
Title:    






EXECUTIVE






_____________________________________    



B-7
 